Order of the Appellate Term affirming order of Municipal Court, Fifth District, Borough of Brooklyn, dated November 1, 1934, denying defendant’s motion to open its default on the trial, and dismissing appeal from order dated October 22, 1934, unanimously affirmed, with costs, on the ground that the history of the litigation indicates willfulness, bad faith and dilatory conduct on the part of the defendant throughout the entire litigation. Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ.